Citation Nr: 1022169	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-23 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from November 21, 
1974 to December 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

The appellant did not have qualifying active service for 
purposes of VA nonservice-connected pension benefits.  

CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
establishing basic eligibility for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has essentially met all statutory and regulatory notice 
and duty to assist provisions.  A letter dated in December 
2004 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The appellant's service treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

NSC Pension

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active service 
during a period of war (emphasis added) who are permanently 
and totally disabled from disability which is not the result 
of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 
3.3.  A veteran meets the service requirements for pension if 
he served in active military, naval or air service: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service "for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for medical disability;" (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).  

The term period of war is defined by statute, and means the 
Spanish American War, the Mexican border period, World War I, 
World War II, the Korean Conflict, the Vietnam era, the 
Persian Gulf War, and the period beginning on the date of any 
future declaration of war by the Congress and ending on the 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  The Vietnam era began August 5, 
1964 and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. 
§ 3.2(f)(i).  

The appellant's active service from November 21, 1974 to 
December 17, 1974, falls short of the 90 day requirement (see 
38 U.S.C.A. § 1521(j)).  The appellant, however, contends 
that he is entitled to pension benefits because he was 
discharged from service for medical reasons.  

As noted above, a veteran meets the service requirements for 
pension if he served in active military, naval or air service 
during a period of war and was discharged or released from 
service "for a service-connected disability."  Id.  

In this case, the appellant's service treatment records 
indicate that he entered service with a right undescended 
testes, distant vision 20/50 right and 20/40 left, and near 
vision 20/40 right and 20/80 left.  See Report of Medical 
Examination dated November 5, 1974.  

On December 12, 1974, the appellant appeared before a medical 
board.  According to the appellant's statement, accepted by 
the board, he had had a lifelong history of undescended 
testicle which was to have been repaired operatively in 
childhood, but the surgery was refused.  His history was 
revealed to AFEES examiners, and he was found disqualified 
for duty, but was enlisted under the MREP program.  At MCRD, 
San Diego, when the required surgery was offered, the 
appellant refused.  It was recommended that he be discharged 
from the naval service.

Physical examination revealed bilateral atrophic testicles.  
The right testicle was palpable in the right inguinal canal 
and was slightly tender.  His uncorrected vision was 20/50 
right, 20/30 left.  

It was the opinion of the medical board that the appellant 
did not meet the minimum standards for enlistment or 
induction as set forth in AR-501, that he had no unfitting 
physical disability incurred in nor aggravated by active 
military service, and the indicated disposition of the board 
was that he be discharged.

The Board notes that the appellant filed a claim for service 
connection and pension in November 2004.  In December 2004, 
the appellant was requested to tell VA what disabilities he 
was claiming as related to his military service.  In December 
2004, the appellant submitted VA Forms 21-4142, Authorization 
and Consent to Release Information to the VA, which listed 
kidney stones and cornea transplant.

In January 2005, service connection for bilateral atrophic 
testicles with right testes undescended was denied.  In 
October 2006, service connection for residuals of corneal 
transplant (claimed as eye problems), back problems, kidney 
problems, and groin area was denied.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004 and 
2006).  The January 2005 and October 2006 decisions are 
final.  

The Board notes that the in August 2008, the appellant stated 
that his preexisting condition was discovered during his 
entrance physical and he verified this condition but in order 
to be enlisted in the Marine Corps, he had to sign a waiver, 
and he was sworn in.  During training, he went to sick call 
for relief of pain and discomfort and again the preexisting 
condition was discovered and he was placed in a medical hold 
to be evaluated by a medical board.  He was evaluated and 
examined and the medical board determined that the appellant 
should be discharge.  The appellant stated that the medical 
board did not address the waiver that he signed to get into 
the Marine Corps.

After reviewing the evidence, the Board finds that the 
appellant does not have an adjudicated service-connected 
disability for which he was discharged from service.  As 
such, the appellant does not have qualifying service, and is 
not entitled to VA pension benefits.


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


